                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                                          UNITED STATES DISTRICT COURT
                                 9
                                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 10
                                 11
                                 12   VALERIE BROOKS, individually             CASE NO.: 2:21-cv-00147-MCE-KJN
                                      and on behalf of all others similarly
                                      situated,                                ORDER GRANTING JOINT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                            STIPULATION TO EXTEND TIME
                                 14                       Plaintiff,           FOR PARTIES TO FILE
                                            v.                                 DISPOSITIONAL DOCUMENTS OR
                                 15                                            A STATUS REPORT

                                 16                                            [L.R. 144 (A)]
                                      RALPH LAUREN CORPORATION,
                                 17   a Delaware corporation; RALPH
                                      LAUREN RETAIL, INC., a Delaware
                                 18   corporation; RALPH LAUREN
                                      MEDIA, LLC, a Delaware limited
                                 19   liability company; and DOES 1 to 10,
                                      inclusive,
                                 20                      Defendants.

                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                                                ORDER GRANTING JOINT STIPULATION
                                 1          As a result of the Parties’ Stipulation and good cause appearing therefor, the

                                 2    Court hereby GRANTS the Parties’ Stipulation and ORDERS that the parties shall

                                 3    have an extension of fourteen (14) days, to May 3, 2021, in which to file

                                 4    Dispositional Documents or a Status Report.

                                 5          IT IS SO ORDERED.
                                 6
                                 7    Dated: April 27, 2021
                                 8
                                 9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                                              ORDER GRANTING JOINT STIPULATION
